DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of group II in the reply filed on May 23, 2022 is acknowledged.  The traversal is on the ground(s) that there is no extremely burden to search group I and group II together.  Applicants’ argument has been respectfully considered, this is found persuasive the group I and group II are jointly considered.  The previous restriction/election has been removed. Claims 13-34 are considered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 are of U.S. Patent No. 1-,946,088. Although the claims at issue are not identical, they are not patentably distinct from each other because both reference claims and rejected claims are all directed to two methods for disrupting influenza virion and manufacturing an influenza vaccine, wherein the methods comprises the 1st method of  disrupting the influenza virions to obtaining a bulk antigen preparation followed by  the second method of formulating the bulk antigen preparation into an influenza vaccine with slightly an overlapping scope of a splitting buffer that reducing the lower concertation of the buffer from 200 mM to 100 mM during the last step of disrupting (iii) (claim 13  vs. claim 1), and the last step of formulating that buffer is reduced from less than 200 mM to less than 100 mM (claim 34 vs claim 20). The highest concentration of the buffer remained unchanged at 800mM. Therefore, although the two sets of the claims are not identical by they are not patentable distinct because the scopes of the conflict claims are overlapping. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 13-32 and 33 are rejected under pre-AIA  35 U.S.C. 102(a) (2) as being anticipated by US Patent No. 10,842,867B2 (867B2”) or under pre-AIA  35 U.S.C. 102(a) (1) as being anticipated by WO 2007/052055 A1 (“055A1”) both to Rappuoli  et al. as evidenced by Phosphate Buffer Saline (PBS), protocol on line 8/5/2018 , pages 4-4) and Cold Spring Harbor Protocols April 2022, page 1
Examiner’s note: The citation is based on the US patent “867” because both prior art references have same disclosure, the US Patent is the national stage of the PCT WIPO document of “055A1”. 
The current claimed method cited in claims 13-27, 28, 30, 31, 32 are directed to a method of preparing an influenza virus vaccine that comprises the two steps of disrupting the influenza virus virions and formulating the disrupted influenza virus virions. In detail, the disrupting process comprises (i) obtaining  a composition comprising influenza virions prepared from a cell culture, (ii) inactivating the influenza virions to obtain inactivated virions, and (iii) splitting the inactivated virions in the presence of a buffer having an ionic strength of from 100mM to 800mM, wherein the buffer comprises phosphate. The next step is to formulating the disrupted influenza virions with an adjuvant, preferably an oil-in-water emulsion, wherein the ionic strength of the disrupting buffer about 100-200 mM and pH is from 6.5-8.5. 
Rappuoli  et al. teach a method of making an influenza vaccine composition comprising non-virion influenza viral antigen and oil-in-water formulation (paragraph 12 and paragraphs 60-62).
Compositions of the invention include an antigen which is prepared from influenza virions obtained after viral growth in a cell line. The antigen is a non-virion antigen, and will typically comprise haemagglutinin. Thus the invention does not encompass vaccines that use a live virus or a whole virion inactivated virus. Instead, the antigens invention are non-virion antigens, such as split virions, or purified surface antigens (including hemagglutinin and, usually, also including neuraminidase).
The Virions are first  harvested from cell culture and virions are disrupted by a linear sucrose gradient solution that includes detergent to disrupt the virions. Antigens may then be purified(Paragraph 20). 
The Split virions are obtained by treating purified virions with detergents (e.g. ethyl ether, polysorbate 80, deoxycholate, tri-N-butyl in phosphate buffer containing some detergent such as Triton X-100, Triton N101, cetyltrimethylammonium bromide, Tergitol NP9, etc.) Splitting of the virus is typically carried out by disrupting or fragmenting whole virus, whether infectious or non-infectious with a disrupting concentration of a splitting agent. Preferred splitting agents are non-ionic and ionic (e.g. cationic). The disrupted or spited virions are further treated with sodium deoxycholate and formaldehyde, which inherently inactivate the influenza viruses. The final Split virions product can usefully be resuspended in sodium phosphate-buffered isotonic sodium chloride solution like the other vaccine produced by The BEGRIVAC.TM., FLUARIX.TM., FLUZONE.TM. and FLUSHIELD.TM. products are split vaccines. See paragraph 22). It is worth to note that the sodium phosphate-buffered isotonic sodium chloride solution usually is PBS buffer, the ionic strength is inherently about  150 mM at pH 7.4 as evidenced by Phosphate Buffer Saline (PBS), protocol on line 8/5/2018 , pages 1-4. This meets the limitations of 13, 27, 29 and 33.
At paragraph 110, it also teach that the pH of a composition will generally be between 5.0 and 8.1, and more typically between 6.0 and 8.0 e.g. 6.5 and 7.5, or between 7.0 and 7.8. A process of the invention may therefore include a step of adjusting the pH of the bulk vaccine prior to packaging. This meets the limitations of claims 28-32. 
At paragraph 109 , it also teaches that either phosphate buffer and Tris Buffer, wherein the Tris Buffer contains 150 mM NaCl and pH 7.5 as evidenced by Cold Spring Harbor Protocols April 2022, page 1. 
The influenza virus strains for use in vaccines change from season to season, typically include two influenza A strains (H1N1 and H3N2) and one influenza B strain, and trivalent vaccines are typical. The invention may also use viruses from pandemic strains (i.e. strains to which the vaccine recipient and the general human population are immunologically naive), such as H2, H5, H7 or H9 subtype strains (in particular of influenza A virus), and influenza vaccines for pandemic strains may be monovalent or may be based on a normal trivalent vaccine supplemented by a pandemic strain. Depending on the season and on the nature of the antigen included in the vaccine, however, the invention may protect against one or more of influenza A virus hemagglutinin subtypes H1, H2, H3, H4, H5, H6, H7, H8, H9, H10, H11, H12, H13, H14, H15 or H16. The invention may protect against one or more of influenza A virus NA subtypes N1, N2, N3, N4, N5, N6, N7, N8 or N9 etc. (See paragraphs 26-28). 
Regarding the limitation of host cellular DNA, the cited reference teach at paragraphs (49-50) that the virus grows at a cell line, including cell line MDCK or avia cell line (See paragraph 35 & 36). Therefore, the vaccines of the invention preferably contain less than 1 ng, and more preferably less than 100 pg) of residual host cell DNA per dose, although trace amounts of host cell DNA may be present. 
the cited reference also teaches that vaccines may include between 0.1 and 150 µg of HA per influenza strain or per dose, preferably between 0.1 and 50 µg e.g. 0.1-20 µg,  0.1-15 µg etc. per strain (See paragraphs 43).
Therefore, the cited reference anticipates the rejected claims 13-34. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648